Citation Nr: 0622264	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected burial benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1944 to March 1946.  
He died on January [redacted], 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The appellant's current claim for nonservice-connected VA 
burial benefits was received more than two years after the 
permanent burial or cremation of the veteran's body.


CONCLUSION OF LAW

The criteria for non-service-connected VA burial benefits 
have not been met.  38 U.S.C.A. §§ 2302, 2304, 2307 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1600, 3.1601 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  Nevertheless, the appellant was notified of VCAA 
in September and December 2004.  

The veteran died in January 2001.  At the time of his death, 
he was receiving VA pension benefits.  

The appellant is seeking reimbursement of funeral and burial 
expenses in connection with the deceased veteran's death.  
See 38 U.S.C.A. §§ 2302, 2307; 38 C.F.R. § 3.1600.

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service-
connected.  38 U.S.C.A. § 2302 38 C.F.R. § 3.1600(b).  VA 
will also pay up to a certain amount for a plot or interment 
allowance when a veteran's death is not service-connected.  
38 C.F.R. § 3.1600(f).  However, a claim for such payments 
must be made within two years after the permanent burial or 
cremation of the body.  38 C.F.R. § 3.1601(a).  Claims for a 
burial allowance may be executed by the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses.  38 C.F.R. § 3.1601(a)(1)(ii).

In April 2001, a VA Form 21-530, Application for Burial 
Benefits, was received from the appellant, who is the 
veteran's son.  The appellant signed the form, thus 
indicative that the information provided therein was pursuant 
to the appellant's knowledge.  On that form, the appellant 
reported that the total expense of the veteran's burial was 
$2,552.  In the box titled "AMOUNT PAID," the word "NONE" 
was written.  In the box titled "WHOSE FUNDS WERE USED," 
the word "NONE" was written.  

In an April 2001 determination, the RO denied the claim for 
nonservice-connected burial benefits.  The denial was made on 
the basis that the appellant was not the proper appellant as 
he had not paid the burial expenses as the record showed that 
the burial expenses were unpaid.  The appellant was furnished 
a VA Form 21-530 and was told that if he paid those burial 
expenses, he could reapply for allowance at any time within 
two years from the date of the permanent burial or cremation.  
He was advised that the VA Form 21-520 must be accompanied by 
a receipted funeral bill which showed the name of the person 
who paid the funeral bill, the amount paid, and if there was 
any remaining balance.  The appellant was provided notice of 
his procedural and appellate rights regarding this April 2001 
determination.  He did not initiate and perfect an appeal.  
Thus, that determination became final.  38 U.S.C.A. § 7105.

In March 2003, a second VA Form 21-530 was received from the 
appellant, which was accepted as a new claim for nonservice-
connected burial benefits.  On that form, the appellant 
indicated that he himself had paid the $2,552 owed for the 
veteran's burial expenses.  The veteran subsequently 
submitted a copy of the funeral home bill which showed that 
the bill had been paid in full in January 2001.  In addition, 
according to a VA Form 119, a VA employee verified that the 
funeral bill had been paid in January 2001.  In November 
2004, the appellant testified at a personal hearing at the 
RO.  At that time, he indicated that he had paid the funeral 
bill in January 2001.  He stated that an employee of the 
funeral home had sent the VA Form 21-530 to VA and had 
indicated that a copy of the funeral bill was included.  The 
appellant related that he had submitted all necessary 
documentation to VA on multiple occasions.  Therefore, he 
felt that he should be paid by VA.  

In this case, the date of the death in question was in 
January 2001.  Although a claim was received in April 2001, 
the VA Form 21-530 showed that the funeral bill had not been 
paid at that time.  The appellant reported that he had not 
paid any monies toward the funeral bill.  The appellant 
signed that form and his claim for nonservice-connected 
burial benefits was denied in a final April 2001 decision.  
Although the appellant currently claims that he believed that 
a copy of the funeral bill had been sent to VA in April 2001, 
his claim was denied by VA at that time and he was informed 
of the basis for that denial.  He was informed that the 
evidence of record showed that the funeral bill had not been 
paid and that he could reapply if he did pay it, as long as 
the application was received within two years of the 
veteran's burial.  As such, the Board notes that while his 
current contentions may be sincere regarding his belief that 
VA was given the proper documents, the Board further notes 
that he was expressly told that VA did not have this 
information in April 2001, that his application reflected 
that he had not paid the bill, and he clearly was not paid 
any monies by VA in response to his original application.  

It is unclear and unfortunate that the appellant waited until 
March 2003 to reapply.  However, it was not until this time 
that he supplied VA with evidence showing that he had paid 
the funeral bill.  Regardless of when the bill was actually 
paid, he had previously told VA in April 2001 that he had not 
in fact paid the funeral bill.  If he had in fact paid the 
bill at that time, he himself misinformed VA on the 
VA Form 21-530 and the denial of his claim was based on the 
evidence he had given to VA.  

Thus, the current claim for nonservice-connected burial 
benefits was received in March 2003.  This claim for burial 
benefits was received over two years after the veteran's 
death and burial.  

Thus, the appellant's current claim for nonservice-connected 
burial benefits was not made in a timely manner.  His claim 
had to be received within two years after the permanent 
burial or cremation of the body and it was not.  The prior 
claim in April 2001 was not a valid claim as he indicated 
that he had not paid any monies toward the burial at that 
time; thus, he was not the proper appellant for benefits at 
that time.  

If the appellant was mislead of misinformed by an employee of 
the funeral home, VA is not responsible for the errors, 
misunderstandings or advice of such persons, not employed by 
VA.  


With regard to this aspect of the claim for burial benefits, 
the law, not the facts are dispositive.  See Mason, supra; 
Sabonis, supra.


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


